In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: October 22, 2019

* * * * * * * * * * * * * * * * * * *
TACOMA C. LEWIS, as Natural Guardian*
and Legal Representative of her minor
                                    *
daughter, C.A.I.,                   *                       UNPUBLISHED
                                    *
                                    *
            Petitioner,             *                       No. 16-1604V
                                    *
v.                                  *                       Special Master Dorsey
                                    *
SECRETARY OF HEALTH                 *                       Decision Based on Stipulation;
AND HUMAN SERVICES,                 *                       Inactivated Polio Virus Vaccine
                                    *                       (“IPV”); DTP/aP Vaccine; Measles-
            Respondent.             *                       Mumps-Rubella (“MMR”) Vaccine;
                                    *                       Varicella Vaccine; Dermatomyositis.
* * * * * * * * * * * * * * * * * * *


Nancy R. Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Daniel A. Principato, US Department of Justice, Washington, DC, for respondent.

                          DECISION BASED ON STIPULATION1

        On December 2, 2016, Tacoma Lewis (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.2 Petitioner alleged that her daughter, C.A.I., developed
dermatomyositis as a result of the inactivated polio virus (“IPV”), DTP/aP, measles-mumps-
rubella (“MMR”), and varicella vaccines she received on January 8, 2015. Petition at 1.

       1
         Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this
decision to individual sections of the Vaccine Act are to 42 U.S.C. § 300aa.
                                                1
        On October 22, 2019, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 40). Respondent denies that the vaccines
identified above caused C.A.I. to suffer from dermatomyositis or any other injury. Nevertheless,
the parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds
the stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       (1)     A lump sum of $423.93, which amount represents compensation for past
               unreimbursable expenses, in the form of a check payable to petitioner; and

       (2)     An amount sufficient to purchase the annuity contract described in
               paragraph 10 of the Stipulation, paid to the life insurance company from
               which the annuity will be purchased.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

      The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

       IT IS SO ORDERED.

                                                     s/Nora B. Dorsey
                                                     Nora B. Dorsey
                                                     Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                 2